Appeal Dismissed and Memorandum Opinion filed May 21, 2019.




                                      In The

                   Fourteenth Court of Appeals

                            NO. 14-19-00110-CV

                      DAVID H GHAZVINI, Appellant
                                       V.
    TEXAS WORKFORCE COMMISSION, PAUL JONES, ANDRES
   ALCANTAR, HOPE ANDRADE, RONALD CONGLETON AND SAN
          JACINTO COMMUNITY COLLEGE, Appellees

                  On Appeal from the 127th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2014-74177

                        MEMORANDUM OPINION
      This is an appeal from a judgment signed December 10, 2018. The notice of
appeal was filed December 28, 2018.

      Our records show appellant has not paid the appellate filing fee, and no
evidence that appellant is excused by statute or the Texas Rules of Appellate
Procedure from paying costs has been filed. See Tex. R. App. P. 5 (requiring
payment of fees in civil cases unless party is excused by statute or by appellate rules
from paying costs); Tex. Gov’t Code Ann. § 51.207. On March 26, 2019, this court
ordered appellant to pay the appellate filing fee by April 5, 2019, or the appeal would
be dismissed. The filing fee has not been paid.

      Further, no clerk’s record has been filed. The clerk responsible for preparing
the record in this appeal informed the court that appellant did not make arrangements
to pay for the record. On April 11, 2019, the court notified all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No such proof has been filed.

      Accordingly, the appeal is DISMISSED. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant failed to comply with
notice from clerk requiring response or other action within specified time).



                                   PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                          2